Citation Nr: 0833504	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-05 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in May 2008, at the local RO, before the 
undersigned.  A transcript of the testimony is in the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

The veteran's claim of service connection for PTSD is based 
her allegations of sexual assault in service.  During her 
active service, she contends that her first husband was 
physically and sexually abusive towards her.  She described 
instances of forced sex (akin to sexual assault) while they 
were separated as well as when 


they were married.  She also reports that she sexually 
assaulted by an unknown service member while stationed in 
Germany.  There is no clear indication in the veteran's 
service treatment records or personnel records that a 
personal assault occurred.  

However, in such instances, the Board notes that VA 
regulations provide that alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) 
(2007); see also VA Adjudication Procedure Manual M21-1MR 
(M21-1MR), Part IV, regarding personal assault.  VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3).  Further, the M21-1MR identifies 
alternative sources for developing evidence of personal 
assault, including private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 
1.D.17.g.  

The Board finds that the notice letter provided to the 
veteran in June 2004 did not comply with the provisions cited 
above.  Therefore, the Board finds that the veteran must be 
sent a notice letter informing her of the alternative types 
of evidence that she may submit to substantiate her claim for 
PTSD based on personal assault. 


Further, and notwithstanding the foregoing, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
"VA has provided special evidentiary development procedures, 
including the interpretation of behavioral changes by a 
clinician and interpretation in relation to a medical 
diagnosis" with regard to personal assault cases.  Patton v. 
West, 12 Vet. App. 272 (1999).  The Court in Patton stated 
that behavior changes [of the type now contemplated by 38 
C.F.R. § 3.304(f)(3)] should be examined and clinically 
interpreted to determine whether they constitute evidence of, 
for example, "[v]isits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific 
ailment."  Since history has shown that it is not unusual 
for there to be an absence of military records documenting 
the events of which the veteran complains, evidence from 
sources other than the service records may corroborate an 
account of a stressor incident.

Here, although a June 2005 VA examination report includes a 
diagnosis of PTSD as a result of, or exacerbated by, in-
service sexual trauma, it is unclear whether the VA examiner 
interpreted the veteran's claims file in an attempt to verify 
her claimed in-service stressors.  Therefore, the veteran 
should be scheduled for a VA psychiatric examination by a 
medical professional with appropriate expertise to determine 
the likelihood that the alleged sexual assaults during 
service occurred, and if so, whether any current PTSD is 
related to a personal assault incurred in service.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) in cases alleging 
PTSD due to in-service personal assault.  
The notice should ask the veteran to 
provide as much additional detail as 
possible regarding his reported sexual 
assaults in service.  She should also be 
asked to submit alternative sources of 
information to verify the claimed 
assaults.  She should be informed that 
these alternative sources could include, 
but are not limited to, private medical 
records; reports from crisis intervention 
centers; testimonials from family members, 
roommates, fellow service members, or 
clergy; and copies of any personal diaries 
or journals.  Then with any necessary 
authorization from her, attempt to obtain 
copies of all treatment records identified 
by her which have not been previously 
secured.  Any records received should be 
associated with the claims folder.

2.  The veteran should be afforded a VA 
psychiatric examination for the purpose of 
determining the nature, extent, and 
etiology of any psychiatric disorder, 
including PTSD, that may be present.  The 
claims folder, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and a report of the examination 
should include discussion of the veteran's 
medical history and assertions.  All 
necessary tests and studies, to include 
psychological testing should be 
accomplished, and all clinical findings 
should be reported in detail.

In reviewing the veteran's claims file, 
the examiner should identify and examine 
all records indicating any 
signs/indicators or change of behavior or 
performance subsequent to the claimed 
assault or assaults alleged by the veteran 
to have occurred during active service, 
and offer an opinion as to the clinical 
significance, if any, of such evidence to 
changes.  The examiner should then express 
an opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that any inservice stressful 
experience or experiences described by the 
veteran occurred.  If the examiner 
determines that any claimed inservice 
stressful event occurred, he or she should 
make a determination as to whether the 
veteran has PTSD as a result of the 
stressful event.  The examiner is 
instructed that only the specifically 
corroborated inservice stressful event or 
events may be considered for the purpose 
of determining whether exposure to such an 
event has resulted in PTSD.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of the 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  Thereafter, the veteran's claim of 
service connection for PTSD should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, she should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  She should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

